Order, Supreme Court, New York County (William Davis, J.), entered on or about April 7, 1994, which granted defendants’ motions for summary judgment, unanimously affirmed, with costs.
Plaintiff alleges that jewelry and silverware were stolen from her apartment while she was away on vacation, during which time defendant valet service had access to her apartment, its employee given a key that plaintiff had given to defendant condominium’s concierge. We agree with the IAS Court that plaintiff’s claim that the theft could only have been perpetrated by one of the valet service’s employees is pure speculation, particularly in view of the fact that plaintiff’s stepson lived in the apartment for part of the time plaintiff was away. "It is just as likely that the crime was committed by someone known to [plaintiff] whose presence in the [apartment] was not due to any negligence on the landlord’s part.” (Pagan v Hampton Houses, 187 AD2d 325, 326; see also, De Mayo v Yates Realty Corp., 35 AD2d 700, affd 28 NY2d 894; Bortle v Pron Co., 203 AD2d 779, Iv denied 84 NY2d 803.) Concur—Sullivan, J. P., Rosenberger, Wallach, Nardelli and Williams, JJ.